Title: To George Washington from Gouverneur Morris, 16 August 1790
From: Morris, Gouverneur
To: Washington, George


public 
SirLondon 16 August 1790  
I had the Honor to write to you on the third of July of which Letter I now enclose a Copy. I have patiently waited since that Period for the Answer which had been promised on the twenty first of May to my Letter of the thirtieth of April. Had any Circumstance turned up which would in my opinion have justified a new application it should have been made, but this has not been the Case. You will have seen the Declaration and Counter Declaration of the Spanish and british Courts exchanged at Madrid the twenty fourth of last Month. These leave the material Ground of Controversy in it’s original State and the armaments go on with unremitting Diligence. The Event seems to turn upon the Ability and Inclination of France whose Condition is far from desirable, but I shall not attempt to describe it because I have no Doubt that Mr Short being on the Spot will transmit much better Information than I can pretend to. The poor King of Hungary pressed by Prussia and distracted by the interior Commotions of his various Dominions and unsupported by

France has been obliged to accede to Terms of Pacification by no means desirable. This leaves Britain and her friends more at Liberty to press the other Powers. The Proceedings of the Congress have of Course been very secret and if they had not a meer private Individual in this Country could not acquire an early Knowlege of them. There is however one Circumstance which let Things terminate as they may will I conceive have considerable Consequences. The King of Prussia has endeavored to obtain from Poland the Cession of Thurn and Dantzig. These Countries are you know already surrounded by his Dominions except towards the Sea and if he had succeeded or should succeed he will not only become at once a naval Power but will hold in his Hand the Key to the great Granary of Europe. This at a Period when from the Extension of Commerce and Manufactures in other Countries the Want of Bread is often feared and sometimes felt will give him immense advantages both in Peace and War besides those of rendering his Dominions more compact and of encreasing his Revenue. It is, I think, hardly possible that Britain and Holland should have wished for his Success, and if his Failure should be owing to their Resistance it may at no distant Period give Rise to new Connections and Alliances in the North. In the Baltic they have been very busy. The Seasons give but little Time there for any other naval War than that which Man must wage with the Elements. They make therefore the best or (if you please) the worst Use of their Time. Little however has been effected except the Havock of the human Race which is not over numerous in that Quarter. The King of Sweden with infinite Gallantry places himself in Situations where he can gain little and may loose all. Hitherto he has extricated himself by downright fighting and as it is too late for effectual Interference from England or Holland probably both Sides having sung Te Deum will take Breath and may perhaps be content to try what Negotiation can do next Winter.
I have little Doubt but that the Ministry here would have agreed to comply with the Treaty of Peace had they found themselves engaged in a War which they have been upon the Brink of for some months and I presume that in Proportion as the Clouds shall disperse they will be less tractable. I have taken Patience and remained here tho I had many private Reasons for going to the Continent but as I did believe that by being on the

Spot I might be useful especially if a favorable occasion should offer I thought it my Duty to stay. From some Circumstances too slight to be worth mentioning I incline to think that such occasion is not far distant, but never perhaps were the Affairs of Europe in a Situation which admits so little of forming any solid opinion; and this from the spreading of what is called the french Disease in other Words Revolt. Hungary Part of Germany Italy and Saxony with France and Flanders are already in different Stages of that Disease. Poland is constitutionally afflicted with it. In Sweden and Holland slight Circumstances would bring forward Seeds which have long been sown, and no Man can tell or even guess how far it may extend or what may be the Consequences. This Country is free from the Contagion and likely to continue so. Indeed the English seem in some Respects to have changed Sentiments and Manners with the french. They are as far gone in Loyalty as their Neighbours in Republicanism. Happy America where alone (I verily believe) both Freedom and Virtue have their real and substantial Existence.
I wait with anxious Expectation to hear what Congress may have done in Relation to this Country as well as upon the important Subject of Finance: for that also would have no small Influence on the british Cabinet. Having long been in the Habit of contemplating public Credit as the most certain and abundant National Resource they will naturally and indeed necessarily take up their opinion of us on that Ground. And if at the same Time their mercantile Interest should feel that we have a Government it might produce a general Conviction that we are not to be trifled with—Incidental Circumstances among foreign Nations may give us momentary Advantages and doubtless it is the Duty of all public Servants to watch those moments and turn them to the best Account. But it is by the Solidity of our domestic System alone that we can become permanently and intrinsically respectable. Consequently it is by that alone that we can hope for permanent and useful Connections. And altho we ought not from such Considerations become supine or inattentive to the Measures of the greater maritime Powers (which would indeed be very imprudent) yet we may certainly repose with greater Confidence on the Good Faith of others when they see and above all when they feel the Value of our Friendship.
I pray your kind Excuse Sir for giving Vent to these Ideas

which are as much the Sentiments of my Heart as the Dictates of my Understanding. As Conclusions of Reason they have naturally been adopted by every thinking Man in America, but he must come out of it perhaps if he would have their Emportance deeply impressed by the Impulsion of daily Experience.
